Citation Nr: 1700414	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection a heart disability.  

3.  Entitlement to service connection for left hand burn scars.  

4.  Entitlement to service connection for multiple scars.  

5.  Entitlement to an evaluation in excess of 30 percent for ichthyosis vulgaris.  

6.  Entitlement to an effective date earlier than August 31, 2009 for the grant of service connection for mild traumatic brain injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1978 to August 1981 and from November 1982 to March 1990 with additional periods of inactive service.  Among other awards, the Veteran received the Army Service Ribbon and Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2011 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2016 statement, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The record does not reflect that the RO has scheduled the Veteran's hearing.  Furthermore, the record does not reflect that the Veteran has withdrawn his request for a hearing.  Therefore, a remand is warranted to schedule the hearing and to notify the Veteran of the date, time, and location of the hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




